DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 2/15/2022. Claims 1, 11, 14-16, 18,  and 24 have been amended. Claims 26-28 have been cancelled. No claims have been added. Therefore, claims 1-3, 5-7, and 9-25 are presently pending in this application.

This application is in condition for allowance except for the following formal matters: 
Claims 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Sato (4,681,099) discloses a fluid delivery system for controlling delivery of a fluid to a human or animal (breath synchronized concentrated oxygen supplier) (abstract) comprising: at least one source of said fluid (1, and 23; oxygen concentrator and buffer tank) (col. 6, lines 40-60, col. 7, lines 20-30); at least one valve assembly (24; breath synchronizing solenoid valve) coupled to said at least one source of said fluid (See FIG. 1: 24 is connecting buffer tank 23 to patient), wherein the at least one valve assembly is configured to allow flow of said fluid from the at least one source during said human or animal inspiration (controls the gas stream from the buffer tank to a patient) (col. 7, lines 25-30); an outlet end comprising a nasal cannula (26) in fluid communication with the at least one valve assembly (see FIG. 1, valve 26 is fluidly connected to patient  through a nasal cannula 26) (col. 7, lines 25-30); a flow sensor (28; thermocouple, sensor to detect the inhalation/exhalation phase, that is exposed to the respiratory air flow through the patient’s nostril) for triggering fluid delivery in response to said human or animal inspiration (output from the thermocouple is applied to a gas-supply regulator which controls the operation of the breath-synchronizing solenoid valve based on information from the thermocouple) (col. 7, lines 40-50), wherein the flow sensor is in fluid communication with the nasal cannula (mounted on nasal cannula) and comprises a thermal sensor (28) configured to detect a change in temperature indicative of onset of inspiration by said human (thermocouple 28 is coupled to the nasal cannula exposed to the respiratory air flow; see also FIG. 4a and 4b, output voltage of the thermocouple gradually increase exhalation, gradually decrease is inhalation – directional change is interpreted as increase/decrease) (col. 7, 
Crosbie (2015/0090261) teaches a gas delivery system that provides pulses of gas to a patient that is controlled by a flow sensor, wherein the flow sensor is a temperature sensor positioned upstream from the patient interface (see inhalation sensor 240 positioned upstream from patient; inhalation sensor detects drop in temperature) (para. 0054, and 0072). 
Vraanes et al. (Thermal Mass flow sensors for gas and Liquid applications, 15 November 2017, Renesas, White papers. (Year: 2017)) teaches MEMS mass flow sensors are well suited for oxygen cannulas (page 4, para. 2), a heater configured to heat the flow sensor or fluid upstream of the flow sensor to above ambient (see FIG. 1 of Vraanes, heater is positioned upstream from thermal sensor to determine temperature gradient) and that said MEMS mass flow sensor comprises a thermal sensor (Thermal mass flow sensor, see FIG. 1 temperature sensor that is downstream from heater, MEMS technology offers miniaturization of this thermal mass flow sensor which makes it a MEMS thermal mass flow sensor). While Vraanes is silent with regards to the response time, Sosna et al. (“Response time of thermal flow sensor with air as fluid”, 26 February 2011, Elsevier, Sensors and Actuators A 172 (2011)15-20) teaches a MEMS thermal mass flow sensor (At IMSAS thermal flow sensors based on MEMS-technology) (page 15, section 1, 2nd paragraph) for measuring the temperature has a response time of less than about 20 milliseconds (stagnant flow the response time is 4.5 ms and falls to 1.5 ms with flow by modifying the distance from the heater to the thermopile) (page 16, section 2, 2nd paragraph).
Gale et al. (2003/0075179) teaches an analogous gases delivery system comprising at least one valve assembly (47; main valve) is configured to commence fluid flow delivery from the triggering beginning at inspiration of the human or animal (main valve open and close very rapidly which permits a rapid high-volume spike of oxygen to be quickly delivered at the onset of inspiration) (para. 0059), and to ramp fluid flow delivery (see “ramp” shown in FIG. 14 -- it is noted that applicant’s own “ramp” and oxygen delivery is provided within the time period of within less than half a second as shown in Applicant’s own FIG. 6), and ramped to 100% (peak of the pulse) and then turn off or pause fluid flow delivery prior to a time the human or animal begins to exhale to coordinate with a breathing pattern of the human or animal (snap action which relates to the opening and closing of the valve quickly within the inspiration cycle as also shown on the downwards slope of the oxygen pulse in FIG. 14 shows that the at least one valve is turned off prior to human begins exhalation effort; “oxygen to be quickly delivered at the onset of inspiration” reads on the coordination with breathing pattern) (para. 0058-0059). While, any point of the ramp of Gale can be considered a starting flow between 14-40% of fluid flow delivery, the Gale does not teach specifically starting the flow at 15%-40% specifically from triggering beginning at inspiration. More specifically, the prior art of record does not disclose, teach, or suggest that the patient is immediately being delivered 15%-40% upon triggering of beginning of inspiration. 
Therefore, independent claims 1, 11 and 18 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s own disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J TSAI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        
MICHAEL TSAI
Primary Examiner
Art Unit 3619